Citation Nr: 1730623	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  07-17 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU) to include extraschedular consideration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel






INTRODUCTION

The Veteran had active duty service from April 1960 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the RO.  The Veteran filed his original claim of service connection for a lumbar spine disability in March 1982.  It was denied in a May 5, 1982 rating decision.  Upon further review, the RO determined that clear and unmistakable error (CUE) existed in the May 5, 1982 decision.  The RO issued the February 2006 decision granting service connection for lumbar spine disc disease.  Since the prior final RO decision involved CUE, it assigned a 20 percent rating effective July 2,1981.   

A February 2011 Board decision denied entitlement to an initial disability rating in excess of 20 percent prior to October 16, 1998 and granted a 40 percent rating to the lumbar spine disc disease from October 16, 1998.  The issue of entitlement to a disability rating in excess of 40 percent from October 16, 1998 was remanded to the RO for additional development.  The Board also found that the issue of TDIU was raised pursuant to Rice v Shinseki, 22 Vet. App. 447 (2009) and remanded that issue for development. 

In a July 2013 decision, the Board denied entitlement to a disability rating in excess of 40 percent for the service-connected lumbar spine disc disease.  The issue of entitlement to a TDIU rating was remanded to the agency of original jurisdiction (AOJ) for adjudication and issuance of a supplemental statement of the case.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998). 










FINDINGS OF FACT

1.  The Veteran's service-connected disability is lumbar spine disc disease rated at 40 percent and the combined rating percentage criteria for TDIU consideration is 40 percent. 

2.  The Veteran has a high school education and one year of training in heating and air conditioning repair, and he has work experience as a laboratory technician, inspector, and repairman of HVAC units.        

3.  The weight of the evidence establishes that prior to February 1, 2003, the Veteran was substantially and gainfully employed.   

4.  From February 1, 2003, the evidence demonstrates the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability by reason of service-connected disability to include on an extraschedular basis have been met from February 1, 2003.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claim.  In the instant case, the Board finds that VA has satisfied its duty to notify in letters dated in June 2008, February 2011, and November 2014.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim and that the duty to assist requirements have been satisfied.  The Veteran's service treatment records, post-service VA treatment records through 2016, and Social Security Administration (SSA) records have been obtained and associated with the Veteran's file.  

The Veteran was afforded VA examinations in November 2005 and June 2007 in conjunction with his increased rating and TDIU claims.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected lumbar spine disability and entitlement to a TDIU as they include interviews with the Veteran, a review of the record, and examination of the service-connected disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008). 

The duties to notify and assist the Veteran have been met. No further notice or assistance to him is required in this appeal.

2.  Legal Criteria

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  When the percentage requirements set forth in § 4.16(a) are not met, TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16 (b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).  See also Floyd v. Brown, 9 Vet. App. 88, 95 (1996); VAOPGCPREC 6-96.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

3.  Analysis

The Veteran asserts that he is unemployable in a substantially gainful occupation due to his service-connected lumbar spine degenerative disc disease.  The Veteran's only service-connected disability is lumbar spine degenerative disc disease rated at 40 percent and the combined rating percentage criteria for TDIU consideration is 40 percent.  Therefore, the Veteran does not meet the minimum rating requirements of § 4.16(a) for a TDIU rating.

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).     

In accordance with 38 C.F.R. § 4.16(b), this matter was referred to the Director of Compensation and Pension (Director) for consideration.  In a June 2012 opinion, the Director determined that the Veteran was not entitled to TDIU on an extraschedular basis based upon the findings of the June 2007 VA examination, the April 2011 VA examination, and the SSA decision and supporting evidence.  The Director indicated that although the Veteran is in receipt of Social Security disability benefits for his back condition, it was not considered a permanent disability.  VA treatment reports show a diagnosis of degenerative joint disease and note complaints of pain, but there is no indication that it would cause unemployability.  The Director noted that the most recent examination of the back in April 2011 showed that the Veteran had nearly full range of motion without objective evidence of pain and there were no other limiting symptoms.  It was noted that the Veteran has not been hospitalized for any extended periods due to his back condition, and denied incapacitating episodes.  The Director concluded that the totality of the evidence does not show that the Veteran would be unemployable in all environments due to his lumbar spine and therefore, entitlement to TDIU on an extra schedular basis is denied.  

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to Director of Compensation and Pension for review, appellant may "continue to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C. §§ 511 (a), 7104(a) ("All questions in a matter...subject to decision by the Secretary shall be subject to one review on appeal to the...Board."); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed.Cir.2003) ("Together sections 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under section 511(a)."). 

In Anderson v. Shinseki, 22 Vet. App. 423 (2009), the Court stated that Section 7104, unlike the Court's jurisdictional statute, 38 U.S.C.A. § 7261 (a)(4), contains no limitations on the Board's ability to review favorable findings.  The Board is permitted to review the entirety of the proceedings and has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate.  Anderson v. Shinseki, 22 Vet. App. 423, 428 (2009)..  

In the present case, the Board has reviewed the June 2012 decision by the Director.  The Board finds that an award of TDIU on an extraschedular basis is warranted from February 1, 2003, the date the Veteran was unable to work in substantially gainful employment due to the service-connected lumbar spine disability.   

The Board finds that the evidence of record is in equipoise as to whether the Veteran's service-connected lumbar spine disability precludes him from securing and following a substantially gainful occupation and precluded gainful employment from February 1, 2003.  

The record shows that the Veteran received a high school education and he has one year of training in air-conditioning and heating unit repair.  He has work experience as a laboratory technician, inspector, and repairman of HVAC units.  The Veteran indicated that from October 1986 to February 2003, he worked as a lab technician in manufacturing and earned $28,000 annually in this position.  He tested units and he used machines, tools, and equipment.  In this job, he walked four hours a day; sat for one hour; stooped, kneeled, and crouched two hours a day; handled, grabbed, and grasped big objects four hours a day; and reached for three hours a day.  He wrote, typed, or handled small objects four hours a day.  The Veteran indicated that he did limited lifting in the job and lifted and carried tools, tool boxes and electrical cables for short distances.  The heaviest weight he lifted was 50 pounds and the weight he frequently lifted was 25 pounds.  He was a lead worker and supervised 4 people.  See the June 2003 SSA application and the 2012 TDIU application.         

The Veteran served in the military from April 1960 to June 1981.  In the military, the Veteran received training in maintenance of aircraft and F8 hydraulic/Airframes and training in quality assurance.  His military occupation specialties included system organizational maintenance technician and aircraft mechanic.  See the DD Forms 214. 

There is probative medical evidence which establishes that the service-connected lumbar spine disability precludes the Veteran from substantially gainful employment from February 1, 2003.  In October 2003, SSA found the Veteran to be disabled from February 1, 2003 due to a primary diagnosis of disorders of the back, discogenic and degenerative, and a secondary diagnosis of obesity.  The SSA determination was based upon the Veteran's application and report of work history, copies of his treatment records, and the SSA medical consultant report.   

In the assessment of work history, the Veteran reported that back pain limited his ability to work; he was limited in walking and he was unable to lift anything.  He reported that he was unable to work from February 1, 2003.  He stated that he stopped working because he was unable to perform the duties of his job and he was told by his doctor to stop working.  The Veteran indicated that he worked as a lab technician in manufacturing from 1986 to February 2003.  

The October 2003 SSA Medical Consultant's Review of Physical Residual Functional Capacity Assessment indicates that the Veteran had exertional and postural limitations due to the lumbar spine degenerative joint and disc disease, chronic low back pain, and exogenous obesity.  The exertional limitations were as follows: occasionally lift and/or carry 20 pounds; frequently lift and/or carry 10 pounds; stand and/or walk for about 6 hours in an 8 hour day; and sit for about 6 hours in an 8 hour day.  Regarding postural limitations, the Veteran was assessed as being able to frequently climb stairs or ramps; never climb ladders, ropes, or scaffolding; and occasionally stoop, kneel, crouch, or crawl.  SSA indicated that the Veteran alleged having pain in his back and the medical evidence in the file shows that this allegation of pain was very reasonable.  The medical consultant stated that the Veteran was capable of performing a mild amount of ambulating, standing, bending, stooping, and lifting heavy objects.  

The medical consultant stated: "At present, the patient had constant sharp low back pain radiating to the left hip.  Prolonged ambulation or standing exacerbates the pain as does bending, stooping, or lifting heavy objects.  The patient denies radiation of pain to the lower extremities.  The patient notes occasional weakness involving the left leg as well as numbness noted over the anterior aspect of the left thigh." 

Examination revealed that the Veteran ambulated with a normal gait and he was comfortable in both the sitting and supine positions.  His mental status and intellectual functioning were normal.  Straightening of the lumbar spine was noted.  There was a longitudinal surgical scar noted over the lumbar spine.  The Veteran was able to forward bend at the waist to 90 degrees and stand on either leg without difficulty.  There was no evidence of paravertebral muscle spasm and percussion of the lumbar spinous processes was not associated with tenderness.  On examination of the spine, straight leg raising is diminished to 50 degrees bilaterally.  There was no leg length discrepancy.  On neurological examination, there was no evidence of muscle weakness or atrophy and all sensory modalities were well-preserved.  The impression was traumatic and degenerative joint disease lumbar spine; chronic low back pain; history of multilevel bony neural foramen stenosis by MRI; status post operative intervention in 2000; and exogenous obesity.  The medical consultant stated that based on the findings of this examination, the Veteran appears capable of performing a mild amount of ambulating, standing, bending, stooping, and lifting heavy objects.  
 
While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  The Board has considered the SSA records and determination and finds the evidence to be highly probative and this evidence weighs in favor of entitlement to TDIU.  The Board notes that the SSA decision and supporting evidence addressed the nonservice-connected obesity in addition to the service-connected lumbar spine disability.  However, the SSA decision and records specifically indicate that the Veteran's primary diagnosis was disorders of the low back and specifically addressed the lumbar spine disability and the functional limitations it caused.  The Board finds that the SSA determination and supporting evidence are pertinent to the Veteran's claim and the Board finds the grant of SSA disability benefits that were due to the primary diagnosis of the lumbar spine disorder to be highly probative evidence as to whether entitlement to a TDIU is warranted.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran was afforded VA examinations in November 2005 and June 2007 and the examination findings support the award of TDIU.  The November 2005 VA examination report indicates that the Veteran stated that while he was working as an HVAC worker, he would have frequent low back stiffness and soreness particularly at the end of the day and then in the morning when he got up.  He stated that about five years later, he was transferred to an inside testing job and his symptoms improved somewhat but he never returned to normal.  The Veteran reported that he had rare visits to the doctor over the ensuing years when he would have increased pain symptoms and then in the late 1990's, due to increased pain, he sought treatment with medications and made no significant improvement.  He saw another doctor and was treated with two epidural steroid injections without long-term improvement and subsequently had surgery in late 2000; he underwent a spinal decompression of the lumbar area.  The Veteran indicted that he had partial improvement after the surgery.  

The Veteran indicated that over the last 1 to 2 years, he has had decreased tolerance for standing and walking.  His pain varied from a level of 2 to 8 (out of 10) depending upon whether he is sitting standing or walking.  The Veteran stated that standing and walking substantially increased his pain.  He reported that the pain radiated to the left posterior thigh and he had decreased range of motion and pain with lumbar flexion.  He noticed weakness when he arises from a squatting position, he had decreased endurance and fatigue, and he avoided repetitive low back activities because of that.  He reported having flare-ups and the symptoms were chronic and they wax and wane in their severity.  The Veteran was able to walk unaided but he stated that he walks about 100 yards and then he has to rest due to pain in the buttock and low back.  He did not utilize a brace cane or walker or any assistive devices.  The Veteran was not unsteady and he does not have a history of falls.  He did his own self-care and he drove himself to the examination.  

Examination revealed a mildly antalgic gait slightly favoring the left lower extremity.  Lumbar flexion was to 45 degrees with pain at the termination of lumbar flexion.  Lumbar extension was to 15 degrees; right and left lateral flexion was to 20 degrees with a report of pulling at the termination of each but no increased pain.  Right and left rotation was to 30 degrees.  There was no change in his pain after repetitive lumbar range of motion testing and he denied any change in fatigue, weakness, or endurance.  The Veteran stated that he basically avoids low back repetitive activities due to the pain and pain is his most prominent symptom.  There was normal thoracolumbar paraspinal muscle tone without evidence of spasm.  There was no palpatory tenderness of the lumbar spine.  There was moderate guarding noted with range of motion testing.  Straight leg raise bilaterally at 60 degrees.  The lower extremities showed equal deep tendon reflexes.  There was decreased sharp discrimination along the left distal posterior calf near the site of his fracture and decreased sensation along the dorsal lateral aspect of the left foot to sharp discrimination.  Strength was equal in both lower extremities.  

The impression was lumbar degenerative disc disease and degenerative joint disease; status post L5 S1 herniated disc; and status post surgical decompression of the lumbar spine.  The VA examiner opined that the Veteran would have limitations for bending, lifting, leaning, carrying, twisting, turning, and prolonged sitting and standing type activities. 

The June 2007 VA examination report indicates that presently, the Veteran had a constant sharp pain located in the lower lumbar region of the back and in the left buttock; the back pain was not too severe when he was sitting down or lying down but it increased when he was weight bearing on his feet and he was walking.  He took hydrocodone pain pills every 6-12 hours for the back pain.  The Veteran reported that the back pain is reduced from 8/10 to 3/10 with the pain pills.  He denied flare-ups.  The Veteran did not use a back brace or employ aids to ambulation.  The Veteran stated that he could walk several hundred yards at the most and this would take him about fifteen minutes.  He was not unsteady and he denied a history of falls.  He was independent in his activities of daily living and was able to drive his car without difficulty.  He did some light yard work.  He reported that his back pain increased if he was up on his feet walking or standing in one spot for more than a few minutes and it increased by bending and twisting. 

Examination revealed an almost total absence of the normal lumbar lordosis.  It was noted that the Veteran moved and got on and off the examining table, lies down, and sits up with obvious discomfort.  There was slight tenderness to palpation over the paralumbar spinal muscles on the left side with some spasm.  There was no objective evidence of weakness.  Range of motion revealed forward flexion 0 to 50 degrees and the Veteran had severe pain and he could progress no further.  Extension was to 0 to 10 degrees with pain and the Veteran could progress no further.  Right and left lateral flexion and right and left lateral rotation were normal at 0 to 30 degrees but with pain at the end point.  Following repeated movement against a resistance and again several minutes later the range of motion was unchanged.  The examiner noted that the range of motion was reduced due to pain and not weakness, fatigue, or incoordination.  Neurological examination revealed the strength of the muscles of the lower extremities to be normal and equal bilaterally.  Sensation to light touch and pin prick was normal and equal bilaterally.  Deep tendon reflexes were 2+ and equal bilaterally.  The impression was degenerative disc disease and degenerative joint disease of the lumbar spine and L4-5 laminectomy in 2000.  There was no objective evidence of radiculopathy. 

VA treatment records show that the Veteran continued to treat the chronic low back pain with pain medication and the pain progressed.  VA treatment records dated in January 2008 indicate that the Veteran was taking hydrocone 5 and acetaminophen for his low back pain.  

A January 2009 VA neurosurgeon consult indicates that since 2001, the Veteran has had progression of his back pain and in 2007, he began to notice a recurrence of pain extending from his left hip to his knee on the lateral aspect of the leg.  He had difficulty walking; he can only walk about 60 feet before he has to stop and rest.  Pain interfered with most of his activities of daily living.  On average, the pain reaches a 7-8 on the pain scale before he has to stop.  He has numbness associated with the pain 

A July 2009 VA pain clinic consult indicates that the Veteran reported that his major problem at this time was pain upon standing.  His standing was limited to 4 to 5 minutes.  Walking was limited to the same distance he had after his surgery which was approximately 50 yards.  At times, the pain can radiate into the left hip occasionally into the left thigh area.  Since his surgery, his treatment has been basically with medication.  Currently he took hydrocodone (2 to 3 tablets a day), baclofen, and etodolac.  Examination revealed that the Veteran's gait showed evidence of truncal stiffness and a slight trunk flexion.  Motion involving the lumbosacral spine revealed tightness of the hamstrings and rectus femoris.  Flexion was limited to 40 degrees; extension was to 5 degrees; right and left lateral bending was to 5 degrees.  The examiner indicated that at this time, he believed the Veteran's pain was related to the stenosis at the L2-L3 level.  He was scheduled for a central epidural steroid injection at that level.  

The Veteran underwent a minimally invasive L4-5 foraminotomy in March 2010 due to complaints of constant lower back pain, hip pain, and left leg pain.  It was noted that the left lower extremity pain was the most troubling.  The leg pain was worse with standing or walking.  The Veteran stated that the ability to ambulate was very much diminished due to left lower extremity pain.  When walking, he often must stop to rest.  He denied right leg symptoms.  The Veteran felt that the pain has progressively become worse over the preceding year.  He was initially seen in Neurosurgery in January 2009 and has a history of a decompressive laminectomy L3-S1 in 2000.  Preoperatively, he had left leg pain which improved postoperatively.  While the left lower extremity pain improved, the back pain persisted.  Since 2001, he has had a progression of back pain.  In 2007, there was a recurrence of left leg symptoms with difficulty walking due to pain and the Veteran was referred for left L2-3 translaminar epidural injections.  The first injection provided about 3 weeks' worth of relief and the second injection provided about 2 weeks' worth of relief and the Veteran felt it did not work as well.  It was noted that he had been off work since 2003 as a heating and air mechanic and the pain interfered with many activities of daily living and the pain was about an 8 out of 10 on a pain scale.  It was noted that the Veteran underwent physical therapy in 1998 and 1999 and epidural injections in 2009.  He reported taking one Vicodin every 4 hours since about November.  He also takes etodolac and Baclofen and felt this provides very little relief. 

A May 2010 VA neurosurgeon followup record indicated that the Veteran reported that the pain in the left lower extremity had resolved but some numbness persisted after the surgery.  He reported that some back pain persisted.  He stated that he had a new sharp pain in right groin area that he attributed to pulled muscle following a fall into soft grass.  He continued to take Vicodin for chronic pain.  The Veteran stated that his gait was nearly the same with possibly some improvement since surgery.  He has two walkers, one rolling, that he uses for distances.  He arrived to appointment with no assistive devices.  It was noted that the Veteran has done well following surgery.  He was encouraged to observe lifetime lifting restriction of 35-40 pounds and he was agreeable for physical therapy for strengthening and conditioning. 
 
A July 2011 VA neurosurgeon consult indicates that the Veteran reported that the his lower back pain was slowly increasing and he had increasing numbness in a glove distribution over his entire calf which was made worse by walking.  His back pain was worse with walking or standing.  He had increasing numbness as the day goes on and this has been going on for 7 months.  He has had some occasional falls  and was using a rolling walker at present.  The pain limits his activities of daily living. The Veteran had some physical therapy postoperatively from his last surgery.  Examination of gait revealed that he walked with a left leg limp and used rolling walker for stability.  The neurosurgeon indicated that it was unlikely that additional surgery would improve the Veteran's leg symptoms or his low back pain.  A foot orthosis was recommended and he was given a referral to the Pain Clinic. 

An August 2012 VA pain clinic consult indicates that the Veteran presents with a chief complaint of chronic low back pain. He states this has been a decades-old problem.  He was in the Pain Clinic 4 to 5 years ago, had shots in his back, which gave him no relief.  Since his second surgery, his treatment has included physical therapy, which the last session being several years ago.  His current medications were hydrocodone 5 (six tablets a day), which he has been on for the last several years and gave him the best relief. He describes his current back pain as a constant pain, which is aggravated by walking or standing.  His walking was limited to 50 feet and he does have a Rollator walker.  The pain radiates in the left posterior thigh and was associated with an intermittent tingling sensation, which intensifies when he stands or when he walks.  He has had the left foot drop gait, which he states was present prior to his surgical procedure.    

Examination of gait showed stride length to be decreased bilaterally. There was a slight foot drop on the left.  Examination of the back shows that motion was severely limited with flexion being to 30 degrees, extension to 5 degrees, and right and left lateral bending to 5 degrees.  Neurological exam of the lower extremities revealed reflexes to be symmetric, sensation was grossly intact, and manual muscle testing revealed normal strength. The physician noted that at this time, the Veteran's pain was related to the stenosis and degenerative changes and conservative treatment would not offer much relief.  The physician indicated that he saw no evidence to stop the Veteran from taking his hydrocodone at this time. 

A March 2013 VA pain clinic consult record indicates that the Veteran reported that his back pain restricts him from standing; he can only stand for a minute and a half and this has been a chronic problem.  He has undergone 2 surgeries on his back in the past and has had numerous epidural injections.  At the current time, he wants to have medication which would improve his functional mobility.  The physician told the Veteran that no medication could improve his functional ability; his problem was a structural problem, mechanical in nature, and the only way it could be solved would be a cervical fusion-decompression.  

A May 2013 VA primary care record indicates that the Veteran reported that he felt that his back pain was now worsening, primarily in lower back, radiating into the left leg.  He felt that the quality of life was declining due to the pain and he stated that he can no longer go into stores and shop due to severe pain by the time he gets inside.  The Veteran was to continue with the opioid management.  

An April 2014 VA primary care record notes that the Veteran reported that he still had back pain even after surgery and he has failed other conservative measures of pain control.  The Veteran asked what more can be done from a medication standpoint.  The primary care physician explained that he has tried and failed many of the medications at his disposal.  He was referred to the pain clinic. 

VA treatment records including the pain clinic records show that the Veteran continued with narcotic pain medication for treatment of the chronic low back pain in 2014, 2015, and 2016.  An October 2016 wheelchair consult indicates that the Veteran did not meet the criteria for power mobility.  

There is medical evidence that weighs against the claim for TDIU.  The April 2011 VA examination report indicates that the Veteran stated that after his back surgery in 2000, he had a rehabilitation program with physical therapy and he tried to work after that.  He stated that he could still work on commercial heating and air conditioners and they built him a small chair but he could not get up and walk around so that is why he filed for Social Security disability.  The Veteran reported having constant throbbing pain in the low back that he rated as 2 to 3 out of 10 at baseline.  The pain radiated to the bilateral hips and both legs.  The Veteran was currently treated with Vicodin 5/500 once daily, baclofen two times daily, and etodolac, two times daily.  He denied any adverse drug effects.  The Veteran complained of flare-ups of increased pain that rates as a 8 to 9 out of 10.  The flares occurred every morning and lasted one hour.  The Veteran precipitated a flare by waking up and alleviated one by taking his pain pill and then getting out of bed when the pain has decreased.  During a flare-up or following repetitive use, the Veteran will be additionally limited by pain but not by weakened movement, excess fatigability (endurance), incoordination, or functional loss.  He complained of stiffness, fatigue, and spasms that he described as cramps in the back of the legs but not in the low back.  He complained of numbness in the left foot.  The Veteran denied the need for adaptive devices at this time.  He stated that he has a walker in the back of his truck that he uses "all the time " but he did not present to this examination with the walker and stated that he has a handicapped plate and a guy followed him to see if he needed help.  The Veteran was able to walk from the waiting room to the exam room.  The VA examiner stated that the Veteran's condition did not interfere with the Veteran's occupational functioning in that he does not work and the Veteran's condition did not interfere with his ability to perform his daily activities except that he cannot do anything and he just sits down. 

Examination revealed that the spine, limbs, posture, gait, position of the head,  and curvatures of the spine were within normal limits.  There was no objective evidence for pain.  Lumbosacral flexion was initially 0 to 20 degrees but with encouragement it becomes 0 to 95 degrees and then 0 to 110 degrees.  Extension was initially zero degrees and with encouragement becomes 0 to 35 degrees for each of the next 2 attempts.  Left and right lateral flexion was 0 to 35 degrees on all 3 attempts and both left and right lateral rotation were 0 to 35 degrees on all 3 attempts.  The VA examiner noted that range of motion was not affected by factors other than spinal injury or disease such as the Veteran's body habitus other than the Veteran's very poor effort on initial testing.  The VA examiner indicated that during a flare-up or following repetitive use, the Veteran will not be additionally limited by pain, weakened movement, excess fatigability (endurance), incoordination, or functional loss.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  There was no postural abnormality, fixed deformity (ankylosis), or abnormality of the musculature of the back.  On neurological testing, the Veteran has strength of 5/5 throughout. 

The diagnosis was lumbosacral degenerative disc disease with mild anterolisthesis of L3 on L4 with normal range of motion if encouraged and no incapacitating episodes due to intervertebral disc syndrome.  The VA examiner indicated that there was no objective evidence of pain, painful motion, functional loss due to pain, any weakened movement, excess fatigability, or incoordination.  There were no additional limits on functional ability during flare-ups and no additional limitation of motion during flare-ups.  The VA examiner stated that there were no separately ratable neurological deficits due to the service connected low back disability  and opined that the Veteran's condition of peripheral neuropathy of the left lower extremity was not caused by or a result of his service connected lumbosacral condition. 

The Board finds that the April 2011 VA medical opinion to have little probative value because the opinion is inconsistent with the medical evidence of record.  The medical evidence discussed above clearly establishes that the Veteran has limited motion of the lumbar spine with pain and painful motion due to the service-connected lumbar spine disability and he takes pain medication daily.  VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that there is medical evidence which supports a finding that the Veteran had severe disability due to the service-connected lumbar spine disability from February 1, 2003.  The medical evidence for this time period shows that the Veteran was prescribed narcotics for the low back pain including Darvocet and hydrocodone, he had constant back pain that ranged in intensity, and limited mobility of the lumbar spine.  The medical evidence shows that the service-connected lumbar spine disability precludes the Veteran from frequently crawling, stooping, bending, carrying, twisting, turning, and lifting heavy parts; prolonged sitting and standing activities; and a lifting restriction of over 35 pounds, and thus, the Veteran was restricted in his ability to perform required duties and responsibilities in the occupation consistent with his educational and work background, which was HVAC inspector, lab technician, and repairman.  The Board finds that the medical evidence discussed above is in equipoise as to whether 
the Veteran meets the requirements for a TDIU on an extraschedular basis, as the evidence shows that his service-connected lumbar spine disability, when considered in light of his education and occupational experience, has rendered him incapable of obtaining or retaining substantially gainful employment.  See 38 C.F.R. § 4.16 (b).  Thus, a TDIU is warranted from February 1, 2003, and the appeal is granted. 


ORDER

A total rating based on individual unemployability by reason of service-connected disability to include on an extraschedular basis is granted from February 1, 2003.   




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


